TANNER, P. J.
This cause is heard upon the respondents’ motion to amend their answer to set up ■champerty and maintenance in maintaining the suit.
The motion was argued by the-complainant as though the facts of the proposed amendment were before the Court. A reading1 of the agreements and options submitted does not *72convince.us that there-would he any maintenanee or champerty in the amendments unless, at any rate, the option had been exercised. Counsel apparently assumes, which may be true, that the option has not been exercised, but for the sake of having a proper record, we feel that the respondents should be allowed to amend the answer so that the question of fact as to whether the option has been -exercised may be proven if it is not agreed to and a proper record of the Court’s decision upon the same may be made.
For Complainant: Murdock & Tillinghast.
Fo.r Respondents: Harry B. Agard. and Barney, Lee & McC'anna.